AMENDMENT NO. 1 TO EXCHANGE AGREEMENT

Amendment No. 1 to Exchange Agreement (this "Amendment") entered into this 22nd
day of March 2007 by and between Ortec International, Inc., a Delaware
corporation ("Ortec"), and Paul Royalty Fund, L.P. (formerly known as Paul
Capital Royalty Acquisition Fund, L.P.), a Delaware limited partnership ("Paul
Capital").

R E C I T A L S

WHEREAS, Ortec and Paul Capital are parties to that certain Exchange Agreement
dated as of January 29, 2007 (as it may be amended, modified or supplemented
from time to time, the "Exchange Agreement"); and

WHEREAS, Ortec and Paul Capital desire to amend certain provisions of the
Exchange Agreement as set forth herein, including, inter alia, to increase the
bridge loan capacity from $2,000,000 to $2,500,000.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the parties hereto agree
as follows:

1.          Amendments to Exchange Agreement. The Exchange Agreement is hereby
amended as follows:

 

 

(a)

The definition of "Bridge Notes" in Section 1 of the Exchange Agreement is
amended by:

   

 

(i)

replacing "$2,000,000" in the third line of the definition with "$2,500,000";
and

   

 

(ii)

replacing "$718,000" in clause (xvii) of the definition with "$1,218,000"; and

   

 

(b)

Section 8 of the Exchange Agreement is amended by:

 

 


--------------------------------------------------------------------------------

 

 

(i)

replacing "February 2007" in clause (a)(i) of Section 8 with "April 2007"; and

   

 

(ii)

replacing "$2,000,000" in clause (a)(ii) of Section 8 with "$2,500,000".

 

2.              Bridge Note Allonge Modifications. Ortec shall promptly enter
into an Allonge Modification, substantially in the form attached as Exhibit A
hereto, with each of the existing holders of Bridge Notes and agrees that all
future Bridge Notes shall include the modifications reflected in such form.

3.              Full Force an Effect. Except as specifically amended hereby, the
Exchange Agreement shall remain in full force and effect and is hereby ratified
and confirmed.

4.              References to Agreement. The Exchange Agreement and this
Amendment shall be read, taken and construed as one and the same instrument from
and after the date hereof. Any references in the Exchange Agreement to "this
Agreement", "hereunder", "herein" or words of like import, and each reference in
any other document executed in connection with the Exchange Agreement, to "the
Agreement", "thereunder", "therein" or words of like import, shall, from and
after the date hereof, mean and be a reference to the Exchange Agreement as
amended hereby.

5.              Titles and Captions. The titles and captions of the sections of
this Amendment are for convenience of reference only and do not in any way
define or interpret the intent of the parties or modify or otherwise affect any
of the provisions hereof.

6.              No Presumptions. Each party hereto acknowledges that it has had
an opportunity to consult with counsel and has participated in the preparation
of this Amendment. No party hereto is entitled to any presumption with respect
to the interpretation

 


--------------------------------------------------------------------------------

of any provision hereof or the resolution of any alleged ambiguity herein based
on any claim that another party hereto drafted or controlled the drafting of
this Amendment.

7.              Governing Law; Dispute Resolution. This Amendment shall be
governed by, and interpreted and enforced in accordance with, the laws of the
State of New York without regard to principles of choice of law or conflict of
laws. Each party to this Amendment (i) submits to the jurisdiction of the courts
of the State of New York, located in New York County, New York, and, to the
extent it can and does obtain jurisdiction, to the jurisdiction of the United
States District Court for the Southern District of New York, with respect to the
enforcement of any matter arising out of this Amendment, (ii) waives any
objection to venue in the County of New York, State of New York, or such
District Court, and (iii) agrees that service of any summons, complaint, notice
or other process relating to such proceeding may be effected in the manner for
notice provided by Section 15 of the Exchange Agreement.

8.              Counterparts. This Amendment may be executed in counterparts,
each of which shall be deemed an original and which together shall constitute
one and the same agreement.

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

 


--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as of the
day and year first above written.

Ortec International, Inc.

 

 

By:                                        /s/ Alan Schoenbart                
Print Name: Alan Schoenbart                                                 
Title: Chief Financial Officer

 

 

 

Paul Royalty Fund, L.P. (formerly known as Paul Capital Royalty Acquisition
Fund, L.P.)

 

 

By:        Paul Capital Management, LLC,
its General Partner

 

By:        Paul Capital Advisors, L.L.C.,
its Manager

 

 

By:                                       /s/ Lionel Leventhal                
Print Name: Lionel Leventhal
Title: Manager

 

 

 

 

 

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------

 

Exhibit A

ALLONGE  MODIFICATION

to Promissory Note No: PN – ____

made by Ortec International, Inc. to

_________________ dated _____________

 

Section 3 in its entirety, of the Note is changed to read as follows:

 

3. Seniority and Ranking. The Company represents that pursuant to Amendment No.
1 dated March 22, 2007 to the Exchange Agreement dated January 29, 2007, between
the Company and PRF (together the “Exchange Agreement”), the face amount of the
principal obligation evidenced by this Note is senior to the obligations owed by
the Company to PRF as set forth in the Exchange Agreement. The Company has not
heretofore and will not hereafter incur any other obligation which will rank
senior or pari-passu to the obligation evidenced by this Note, other than notes
of like-kind in the aggregate principal amount of $2,500,000, inclusive of this
Note. The Company has advised the Payee that (x) the obligation evidenced by
this Note, (y) the Company's obligations incurred with respect to such
additional notes and (z) the obligations owed by the Company for an aggregate of
$2,500,000 borrowed or that may be borrowed by the Company from October 2006
through April 2007, all of which such obligations owed by the Company are
evidenced by notes substantially similar to this note, are or will be ranked
pari-passu as to repayment by the Company.

 

Both the Payee and the Company agree to the above modification of Section 3 of
the Note as provided in this Allonge Modification.

 

Dated: March 23, 2007

Ortec International, Inc.

 

 

By:

 

 

Print Name:

 

Title:

 

 

 

By:

 

 

Print Name:

 

Title:

 

 

The undersigned, Paul Royalty Fund, L.P., hereby acknowledges that the note to
which the foregoing is an allonge constitutes part of the $2,500,000 bridge
financing capital referred to in the Exchange Agreement and shall be entitled to
the priority liquidation preference in accordance with Section 8 of the Exchange
Agreement referred to.

 

PAUL ROYALTY FUND, L.P. (formerly known as Paul Capital Royalty Acquisition
Fund, L.P.)

By: Paul Capital Management, LLC, its General Partner

By: Paul Capital Advisors, L.L.C. its Manager

 

By: ____________________________________

 

Print Name:

 

Title:

 

 

 

 